NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2867-14T4

LUIS BELTRAN, JR.,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.

__________________________________

              Submitted October 3, 2017 – Decided October 26, 2017

              Before Judges Carroll and Mawla.

              On appeal from the New Jersey Department of
              Corrections.

              Luis Beltran, Jr., appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Adam
              R. Gibbons, Deputy Attorney General, on the
              brief).

PER CURIAM

        Appellant Luis Beltran is serving a life sentence in New

Jersey State Prison in Trenton.              He appeals from a January 23,
2015 final decision by the New Jersey Department of Corrections

(NJDOC) denying his request to have his girlfriend's minor children

visit him in prison.      We affirm.

      Beltran   asserts   the    NJDOC     let   his   girlfriend's   children

accompany her on visits in the past, but suddenly changed its

policy and ceased permitting the children to attend.                   Beltran

filed an inmate grievance challenging the denial of the visits.

The NJDOC denied the grievance because the children were unrelated

to Beltran.

      On appeal, Beltran argues the NJDOC's decision was arbitrary

and capricious.     He also asserts the decision impinges on his

constitutional right to visitation.              Beltran argues the decision

is inconsistent with N.J.A.C. 10A:18-6.3, which governs inmate

visitation by relatives, close friends, clergy and "persons who

may have a constructive influence on the inmate."

      We begin by reciting our standard of review.              "In light of

the   executive   function      of   administrative      agencies,    judicial

capacity to review administrative actions is severely limited."

George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994).

The "final determination of an administrative agency . . . is

entitled to substantial deference."              In re Eastwick Coll. LPN-to

RN Bridge Program, 225 N.J. 533, 541 (2016).



                                       2                               A-2867-14T4
            An appellate court will not reverse an
            agency's final decision unless the decision
            is "arbitrary, capricious, or unreasonable,"
            the determination "violate[s] express or
            implied legislative policies," the agency's
            action offends the United States Constitution
            or the State Constitution, or "the findings
            on which [the decision] was based were not
            supported by substantial, credible evidence in
            the record."

            [Ibid.   (quoting  Univ.   Cottage  Club  of
            Princeton N.J. Corp. v. N.J. Dep't of Envtl.
            Prot., 191 N.J. 38, 48 (2007)).]

      Beltran argues he has a constitutional right to have visits

from his girlfriend's minor children. We have, however, previously

stated visitation is a privilege and not a constitutional right.

See Jackson v. Dep't of Corr., 335 N.J. Super. 227, 235 (App. Div.

2000), certif. denied, 167 N.J. 630 (2001).      Therefore, we reject

Beltran's constitutional challenge to the NJDOC's determination.

      We next address Beltran's argument that children unrelated

to   him   may   visit.   N.J.A.C.   10A:18-6.3(a)   vests   the    prison

administrator with the authority to approve potential visitors.

The regulation provides as follows:

            (a) The correctional facility Administrator or
            designee may approve the following persons to
            visit an inmate:

                  1.   Relatives (see N.J.A.C. 10A:1-2.2).
                  For the purposes of this subchapter,
                  "relative"     shall    also     include
                  grandparents, cousins and aunts and
                  uncles;


                                     3                             A-2867-14T4
                 2.   Close friends;

                 3.   Clergy; and

                 4.   Persons who may have a constructive
                 influence on the inmate.

N.J.A.C. 10A:1-2.2 defines a relative as a parent, legal guardian,

partner in a civil union couple, spouse domestic partner, child

or sibling.

     Beltran     points   to    N.J.A.C.   10A:18-6.8,   the    regulation

entitled "Visits from children," which states: "(a) Children under

the age of 18 shall not be permitted to visit unless accompanied

by an adult family member of the child defined as a 'relative.'

(see N.J.A.C. 10A:18-6.3)."        Thus, Beltran argues as long as a

child is accompanied by the child's adult family member, the child,

related to the inmate or not, may visit the inmate.            We disagree.

     N.J.A.C. 10A:18-6.8 clearly states that a child visiting an

inmate may only do so if accompanying a relative as defined by

N.J.A.C.   10A:18-6.3(a)(1).        Beltran's   girlfriend      is   not     a

relative, but instead a close friend.       Her children do not qualify

as Beltran's relatives.        For these reasons, the NJDOC's decision

to deny visitation by Beltran's girlfriend's children was neither

arbitrary nor capricious.

     Affirmed.




                                     4                               A-2867-14T4